DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 56-68 and 71-78 are pending upon entry of amendment filed on 12/6/21.

3.	IN light of Applicant’s amendment to the claims filed on 12/6/21 and the declaration of Williams filed on 12/6/21, the rejection under 35 U.S.C. 102(a)(1)(2) has been withdrawn (see sections 6-7 of the office action mailed on 8/6/21).

4.	The declaration of Robert Williams under 37 CFR1.132 filed on 12/6/21 has been considered.  

The declaration states the methods described in the ‘645 patent relates spray nozzle drying (SFD) that is different from the claimed thin film freezing method.

5.	The following rejection remains.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 56-68 and 71-78 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat 7,229,645 (IDS reference, of record) in view of Engstrom et al., (Pharmaceutical Research, 25(6):2008, pp. 1334-1346, IDS reference, of record).

The ‘645 patent teaches spray-freeze drying method of making dry vaccine comprising HBsAg and aluminum hydroxide in the presence of trehalose (col. 24-30) and the antigen is adsorbed on to the aluminum hydroxide. The ‘645 patent teaches a spray freeze drying method that comprises making a liquid formulation of HBsAg adsorbed to aluminum adjuvant.  The ‘645 patent teaches the moisture content at 3% (Table 2, Batch 156-35-2) and Adju-Phos, AlPO4 (col. 52) and claim 68 is included.

The ‘645 patent teaches uses of trehalose, mannitol, and/or dextran in Tables 1-2 and the total weight percent of the excipients in the alum adjuvanted vaccine (batch #138-16-1) appears to be about 3% (note col. 48 excipient ratios and percentages) and claims 58-61 are included in this rejection.  Moreover, claim 63 is included in this rejection as the temperature difference in lyophilization is greater than 40oC (Table 1.13).  

The disclosure of the ‘645 patent differs from the instant claimed invention in that it does not teach the application of antigenic protein and aluminum salt directly to a solid freezing surface (e.g. thin film freezing) as in claim 56 and particle sizes of 10nm-5um as in claim 76 of the instant application. 

Engstrom et al teach a method of thin film freezing procedure (p.1336) and lyophilization protein formulation that results in particles having average diameters between 10nm-5um (Table III).  2K/s produces highly stable submicron formulation with higher surface area.

Claims 62 reciting vapor-liquid interfaces of less than 500cm-1 area/volume and claim 64 reciting the freezing rate of droplet is expected to be between 10K/second and 10 3K/second are included in this rejection (p. 1332-1334).  Engstrom et al. teach TFF is a simple and effective process to freeze various sizes of protein solutions by simplifying the method and improving the yield.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of spray drying as taught by the ‘645 patent to utilize the methods taught by the Engstrom reference. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the Engstrom reference shows that the thin film freeze drying results in the mean size between 10nm-5um and by simplification of method and improving the yield. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

9.	No claims are allowable.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 4, 2022 
/YUNSOO KIM/Primary Examiner, Art Unit 1644